Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1021 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 1 of 23 Entry ID: 6403989
                                                                     PageID   #: 950




              United States Court of Appeals
                            For the First Circuit
 No. 20-1104

  COMCAST OF MAINE/NEW HAMPSHIRE, INC.; A&E TELEVISION NETWORKS,
   LLC; C-SPAN; CBS CORP.; DISCOVERY, INC.; DISNEY ENTERPRISES,
  INC.; FOX CABLE NETWORK SERVICES, LLC; NBCUNIVERSAL MEDIA, LLC;
           NEW ENGLAND SPORTS NETWORK, LP; VIACOM, INC.,

                            Plaintiffs, Appellees,

                                        v.

  JANET MILLS, in her official capacity as the Governor of Maine;
  AARON FREY, in his official capacity as the Attorney General of
                               Maine,

                           Defendants, Appellants,

   CITY OF BATH, MAINE; TOWN OF BERWICK, MAINE; TOWN OF BOWDOIN,
  MAINE; TOWN OF BOWDOINHAM, MAINE; TOWN OF BRUNSWICK, MAINE; TOWN
  OF DURHAM, MAINE; TOWN OF ELIOT, MAINE; TOWN OF FREEPORT, MAINE;
     TOWN OF HARPSWELL, MAINE; TOWN OF KITTERY, MAINE; TOWN OF
      PHIPPSBURG, MAINE; TOWN OF SOUTH BERWICK, MAINE; TOWN OF
    TOPSHAM, MAINE; TOWN OF WEST BATH, MAINE; TOWN OF WOOLWICH,
                               MAINE,

                                   Defendants.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MAINE
               [Hon. Nancy Torresen, U.S. District Judge]


                                  Before
                     Lynch and Lipez, Circuit Judges.

       Judge Torruella heard oral argument in this matter and
 participated in the semble, but he did not participate in the
 issuance of the panel's opinion in this case. The remaining two
 panelists therefore issued the opinion pursuant to 28 U.S.C.
 § 46(d).
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1022 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 2 of 23 Entry ID: 6403989
                                                                     PageID   #: 951




      Christopher C. Taub, Deputy Attorney General of the State of
 Maine, with whom Aaron M. Frey, Attorney General of the State of
 Maine, was on brief, for appellants.
      Matthew A. Brill, with whom Melissa Arbus Sherry was on brief,
 for appellees.
      Kelly M. Klaus, Donald B. Verrilli, Jr., and Elaine J.
 Goldenberg on brief for WarnerMedia, LLC, amicus curiae.
      Corbin K. Barthold and Cory L. Andrews on brief for Washington
 Legal Foundation, amicus curiae.
      John Ulin, James S. Blackburn, and Oscar Ramallo on brief for
 Motion Picture Association, Inc., amicus curiae.



                               February 24, 2021
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1023 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 3 of 23 Entry ID: 6403989
                                                                     PageID   #: 952



              LIPEZ,   Circuit Judge.         Maine passed a law        in 2019

 requiring cable operators to offer their subscribers the option of

 buying access to cable programs and channels individually, rather

 than bundled together in a channel or package of channels.              A group

 of cable operators and programmers sued and sought a preliminary

 injunction against enforcement of the law, arguing that it violated

 the First Amendment and was preempted by provisions of the federal

 Communications Act.        The district court granted the preliminary

 injunction on First Amendment grounds, and Maine appealed.

              For the reasons discussed below, we agree with the

 district court that the law implicates the First Amendment and

 therefore triggers some form of heightened -- either intermediate

 or strict -- judicial scrutiny.         We also accept Maine's concession

 that, at this point in the litigation, it has not offered enough

 evidence in support of the law to survive such scrutiny.                      We

 therefore affirm.

                                        I.

              The law at issue is called "An Act to Expand Options for

 Consumers of Cable Television in Purchasing Individual Channels

 and Programs."      2019 Me. Laws 129th Leg., ch. 308 (codified at Me.

 Stat. tit. 30-A, § 3008(3)(F) (2019)) ("Chapter 308" or "the Act").

 The sole operative provision of the Act imposed an "à la carte"

 requirement on cable operators: "Notwithstanding any provision in

 a franchise, a cable system operator shall offer subscribers the


                                      - 3 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1024 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 4 of 23 Entry ID: 6403989
                                                                     PageID   #: 953



 option of purchasing access to cable channels, or programs on cable

 channels, individually."           Id.   As far as the record on appeal

 indicates, the accompanying legislative record was sparse.                   The

 district court noted that the Maine Legislature did not hear from

 expert witnesses or commission a Maine-specific study to determine

 what impact the Act would have on access to cable services.

               However, one of the Act's sponsors testified before the

 Energy, Utilities, and Technology Committee that he had "submitted

 th[e] bill on behalf of Maine's hundreds of thousands of cable

 television subscribers," who "[f]or far too long . . . have been

 forced to purchase cable TV packages which include dozens of

 channels the consumer has no interest in watching."                   Citing a

 Federal Communications Commission ("FCC") survey, the sponsor

 reported that the price of an expanded basic cable package had

 risen faster than inflation, and, relying on a 2006 FCC report,

 suggested that the average cable bill would be thirteen percent

 lower    if   consumers    could    subscribe    to   only   their    preferred

 channels.      Barry Hobbins, Maine's Public Advocate, also offered

 testimony, suggesting that many consumers were frustrated with

 their cable providers and would prefer a regime in which they only

 paid for the channels they actually watched.             Although the Public

 Advocate did not formally endorse the Act, he opined that the law

 "would go a long way in an attempt to remedy the lack of consumer

 choice in the cable marketplace in Maine."


                                      - 4 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1025 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 5 of 23 Entry ID: 6403989
                                                                     PageID   #: 954



              Before     the    Act    went   into    effect,       a   cable   operator

 (Comcast     of   Maine/New          Hampshire,     Inc.)     and      various    cable

 programmers (together, "plaintiffs" or "the cable companies")1 sued

 the    Governor   and    the     Attorney     General   of        Maine   ("the   state

 defendants" or simply "Maine" or "the state")2 in federal district

 court, claiming that Chapter 308 violated the First Amendment and

 was preempted by various provisions of the federal Communications

 Act of 1934, as amended.             A few days later, the plaintiffs moved

 for a preliminary injunction against enforcement of the Act.                          The

 district court consolidated the trial on the merits with a hearing

 on    the   preliminary       injunction     motion.        See    Fed.   R.   Civ.   P.

 65(a)(2).

              During     the     district     court     proceedings,        the    state

 explained in more detail how the Act would be interpreted and

 enforced. See Sorrell v. IMS Health Inc., 564 U.S. 552, 563 (2011)



        1In general, cable operators own the physical cable
 infrastructure that delivers a signal to viewers; cable
 programmers produce television content and sell or license it to
 cable operators.    See Turner Broadcasting System, Inc. v. FCC
 ("Turner I"), 512 U.S. 622, 628 (1994).          The programmers
 challenging the law here are: A&E Television Networks, LLC; C-
 SPAN; CBS Corp.; Discovery, Inc.; Disney Enterprises, Inc.; Fox
 Cable Network Services, LLC; NBCUniversal Media, LLC; New England
 Sports Network, LP; and Viacom, Inc. When the distinction between
 the programmers and operators is unimportant, we occasionally
 refer to the combined plaintiffs as just "the cable companies."

        The plaintiffs also named various Maine municipalities as
        2

 defendants. They were dismissed by a joint stipulation below and
 are not parties to the present appeal.



                                          - 5 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1026 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 6 of 23 Entry ID: 6403989
                                                                     PageID   #: 955



 (noting that lower courts are "entitled to rely on the [s]tate's

 plausible interpretation of the law it is charged with enforcing").

 The   state    pointed      out   that    there   is   a   familiar    model   for

 subscribing to cable TV.          Cable programmers (like Disney) compile

 individual television programs into linear streams3 of content

 called channels (like ESPN). Cable operators (like Comcast) bundle

 those     channels   into    various     tiers    (like    Comcast's   "Sports   &

 Entertainment" or "Kids & Family" packages), which customers can

 purchase.     As written, the Act requires cable operators to provide

 subscribers with the option to purchase every cable channel and

 television program individually (or "à la carte").4                     Hence, a



       3A "linear stream," in this context, signifies a continuous
 series of prescheduled programs; it differs from an "on demand"
 arrangement, which allows viewers to watch a program whenever they
 choose.      See    Implementation   of   Section    304   of   the
 Telecommunications Act of 1996, Fourth Further Notice of Proposed
 Rulemaking, 25 FCC Rcd. 4303, 4308, ¶ 14 n.43 (Apr. 21, 2010) ("The
 term 'linear programming' is generally understood to refer to video
 programming that is prescheduled by the programming provider. Cf.
 47 U.S.C. § 522(12) (defining 'interactive on-demand services' to
 exclude 'services providing video programming prescheduled by the
 programming provider').").
       4In fact, the Act is written in the disjunctive, requiring
 "the option of purchasing access to cable channels, or programs on
 cable channels."    Me. Stat. tit. 30-A, § 3008(3)(F) (emphasis
 added)). But the parties and the district court treated the Act
 as requiring both options.     See, e.g., Appellants' Br. at 10
 (explaining that Chapter 308 "requires the unbundling of channels
 and programs" (emphasis added)); Comcast of Me./N.H., Inc. v.
 Mills, 435 F. Supp. 3d 228, 249 n.13 (D. Me. 2019) (explaining
 that Chapter 308 "requires that cable operators offer consumers
 the ability to purchase both individual channels, such as ESPN or
 the Food Network, and individual programs, such as one Monday Night
 Football game or one episode of Chopped" (emphasis added)). We


                                          - 6 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1027 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 7 of 23 Entry ID: 6403989
                                                                     PageID   #: 956



 customer,     instead     of   having     to   buy    the     full    "Sports    &

 Entertainment" package, could pay only for the ESPN channel.

 Further, under the law, instead of paying for the entire EPSN

 channel, a customer could pay to view a single Red Sox game.

              The state also clarified in its briefing that the "à la

 carte" option would only be available to customers who already

 subscribe to (at least) a basic cable tier or package, in order to

 avoid any potential conflict with federal law regulating the basic

 tier.     See 47 U.S.C. § 543(b)(7).           Separately, the state also

 acknowledged to the court at the hearing that nothing in the Act

 requires a cable operator to charge any particular price for an

 individual channel or program.          As a result, cable operators could

 continue    to   steer    subscribers     to   bundled      tiers    by   offering

 attractive discounts (or, equivalently, by charging high prices

 for à la carte options).

              After considering the parties' arguments, the district

 court granted the motion for a preliminary injunction. See Comcast

 of Me./N.H., Inc. v. Mills, 435 F. Supp. 3d 228, 233 (D. Me. 2019).

 The court first determined that the Act was not expressly or

 impliedly preempted by federal law.             Id. at 244.          However, the

 court found that the Act likely burdened the plaintiffs' First




 simply follow suit, as neither party has raised this issue on
 appeal.



                                      - 7 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1028 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 8 of 23 Entry ID: 6403989
                                                                     PageID   #: 957



 Amendment rights because, even though it did not impinge on the

 plaintiffs' editorial discretion, it nonetheless singled them out

 for disfavored treatment.           Id. at 245-46.     Additionally, the court

 concluded that the state had not shown -- at least "[a]t this

 initial stage" -- that the Act was likely to achieve its primary

 goal: reducing prices and increasing affordable access to cable.

 Id.   at   249.      The    court    then       concluded   that    the   remaining

 requirements for a preliminary injunction were satisfied.                    Id. at

 249-50.    As part of its determination, the court also reconsidered

 the desirability of combining the preliminary injunction hearing

 with the merits trial.         Because the court was now convinced that

 the evidentiary record was not "sufficiently developed" for "a

 final determination" on the underlying claims for declaratory and

 permanent injunctive relief, it declined to enter final judgment.

 Id. at 250.       The defendants timely appealed the entry of the

 preliminary injunction, and the parties agreed to stay further

 proceedings in the district court pending the outcome of the

 appeal.

                                           II.

              We   will     uphold    a    decision    to    grant   a   preliminary

 injunction unless it constitutes an abuse of discretion.                    Doe v.

 Trs. of Bos. Coll., 942 F.3d 527, 532 (1st Cir. 2019).                    We review

 the district court's findings of fact for clear error and its

 conclusions of law de novo.              Id.


                                          - 8 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 1029 Filed
                                        Date Filed: 02/24/2021
                                           02/24/21   Page 9 of 23 Entry ID: 6403989
                                                                     PageID   #: 958



              In assessing the plaintiffs' request for a preliminary

 injunction, the district court found that all four of the relevant

 factors (that is, "(1) the movant's likelihood of success on the

 merits; (2) the likelihood of the movant suffering irreparable

 harm; (3) the balance of equities; and (4) whether granting the

 injunction is in the public interest") weighed in favor of granting

 the request.      Shurtleff v. City of Bos., 928 F.3d 166, 171 (1st

 Cir. 2019).     On appeal, the state has not challenged the district

 court's assessment of the latter three factors or suggested that

 any of the district court's factual findings amounted to clear

 error.      Instead,     it   takes   issue    with   the   district    court's

 conclusion that the plaintiffs were likely to succeed on the merits

 of their First Amendment claim.           The state argues that the First

 Amendment is not implicated at all.           Hence, the standard of review

 is mere rational basis, and not some heightened standard of review.

              As appellees, the cable companies defend the entry of

 the preliminary injunction on both First Amendment and federal

 preemption grounds.        We can affirm the entry of the preliminary

 injunction on any ground supported by the record.              See Jennings v.

 Stephens, 574 U.S. 271, 276 (2015) (noting that an appellee,

 without taking a cross-appeal, can argue for affirmance on any

 ground supported by the record, even if it involves an attack on

 the reasoning of the lower court).            We choose to address the more

 thoroughly briefed First Amendment issue, reviewing de novo the


                                       - 9 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10210FiledDate Filed: 02/24/2021
                                           02/24/21    Page 10 of 23 Entry ID: 6403989
                                                                       PageID   #: 959



  legal conclusions underpinning the district court's analysis.                  We

  do not reach any preemption issues.

              Thus framed, our task is narrow.              The state candidly

  conceded at oral argument that, if the Act triggers the First

  Amendment at all, the existing record is insufficient to justify

  the law and the state cannot prevail on this appeal.                The central

  question, then, is whether Chapter 308 likely implicates the First

  Amendment rights of cable operators or programmers.                 If we find

  that it does, the action will return to the district court for

  consideration of which level of constitutional scrutiny applies,

  whether additional, post-enactment evidence can be offered in

  support of the law, and potentially even whether, on a more fulsome

  record, the state law is preempted.5

              Because this is an appeal of a preliminary injunction,

  we assess only whether the district court abused its discretion in

  finding a likelihood of success on the First Amendment argument.

  At the same time, given the fullness of the record on the First




        5The district court explicitly reserved the first two of
  these questions. See Comcast of Me./N.H., Inc., 435 F. Supp. 3d
  at 249 n.14 ("Because I reach the conclusion I do, I sidestep the
  question of whether the legislature itself must create a record
  showing that a problem actually exists and that the law is likely
  to solve that problem."); id. at 248 ("Because I ultimately
  conclude that the State has not met its burden of showing that it
  is likely to succeed under intermediate scrutiny, I do not need to
  decide this issue [i.e., whether strict scrutiny applies] at this
  time.").



                                       - 10 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10211FiledDate Filed: 02/24/2021
                                           02/24/21    Page 11 of 23 Entry ID: 6403989
                                                                       PageID   #: 960



  Amendment    issue,    our   legal     conclusion     --     whether   the   First

  Amendment is implicated at all -- will be binding, barring any

  unforeseen developments in the factual record below.                   Under the

  law of the case doctrine, a panel decision on a preliminary

  injunction motion constitutes binding precedent, at least when the

  record before the panel was "sufficiently developed and the facts

  necessary to shape the proper legal matrix we[re] sufficiently

  clear."    Naser Jewelers, Inc. v. City of Concord, 538 F.3d 17, 20

  (1st Cir. 2008) (quoting Cohen v. Brown Univ., 101 F.3d 155, 169

  (1st Cir. 1996)); see also 18B Charles Alan Wright & Arthur R.

  Miller, Federal Practice and Procedure § 4478.5 (2d ed. 2020) ("A

  fully considered appellate ruling on an issue of law made on a

  preliminary injunction appeal . . . does become the law of the

  case for further proceedings in the trial court on remand and in

  any subsequent appeal.").          For that reason, and for brevity, we

  will not refer to "likelihoods" and "probabilities" on the First

  Amendment issue.

                                          III.

              In Turner Broadcasting System, Inc. v. FCC ("Turner I"),

  512 U.S. 622 (1994), the Supreme Court explained the applicability

  of   the   First    Amendment     to    the     commercial    medium    of   cable

  television: "Cable programmers and cable operators engage in and

  transmit speech, and they are entitled to the protection of the

  speech and press provisions of the First Amendment."                   Id. at 636


                                         - 11 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10212FiledDate Filed: 02/24/2021
                                           02/24/21    Page 12 of 23 Entry ID: 6403989
                                                                       PageID   #: 961



  (citing Leathers v. Medlock, 499 U.S. 439, 444 (1991)).                         This is

  so,    the   Court     reasoned,      because      whether     "[t]hrough     'original

  programming       or   by   exercising      editorial         discretion     over   which

  stations     or    programs      to    include      in   its     repertoire,'       cable

  programmers and operators 'see[k] to communicate messages on a

  wide variety of topics and in a wide variety of formats.'"                            Id.

  (quoting City of Los Angeles v. Preferred Commc'ns, Inc., 476 U.S.

  488, 494 (1986)).

               However, this observation -- that a cable operator or

  programmer can, just like any private citizen or member of the

  press, invoke the speech protections of the First Amendment -- is

  just    an   "initial       premise."        Id.         As    other   circuits      have

  subsequently observed, a cable company alleging a violation of its

  First    Amendment      rights     must    still     "show     that    the   challenged

  government        action      actually       regulates          protected      speech,"

  Cablevision Sys. Corp. v. FCC, 570 F.3d 83, 96 (2d Cir. 2009), or

  "interferes with [its] speech rights," Time Warner Entm't Co. v.

  FCC, 240 F.3d 1126, 1129 (D.C. Cir. 2001).                     After all, "without a

  plausible allegation that the offensive conduct interferes with

  First Amendment rights," a reviewing court "has neither a reason

  nor the ability to subject the conduct of the governmental actor

  to heightened scrutiny."              Cablevision Sys. Corp., 570 F.3d at 96.

               Even then, incidental burdens imposed by a law on a

  speaker's First Amendment activities are not necessarily enough to


                                            - 12 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10213FiledDate Filed: 02/24/2021
                                           02/24/21    Page 13 of 23 Entry ID: 6403989
                                                                       PageID   #: 962



  trigger heightened scrutiny under the First Amendment.                See Turner

  I, 512 U.S. at 640 (noting that "the enforcement of a generally

  applicable law may or may not be subject to heightened scrutiny

  under the First Amendment").          It is "beyond dispute," for example,

  that    the    government     "can     subject   newspapers      to   generally

  applicable economic regulations without creating constitutional

  problems," Minneapolis Star & Trib. Co. v. Minn. Comm'r of Revenue,

  460 U.S. 575, 581 (1983), even if their "enforcement against the

  press has incidental effects on its ability to gather and report

  the news," Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991).

  Indeed, whole categories of law -- copyright, tax, antitrust, and

  labor, just as examples -- impose burdens on the press without

  necessarily raising First Amendment hackles.              See id. at 669-70;

  see also Arcara v. Cloud Books, Inc., 478 U.S. 697, 706 (1986)

  ("One liable for a civil damages award has less money to spend on

  paid political announcements or to contribute to political causes,

  yet no one would suggest that such liability gives rise to a valid

  First Amendment claim.").

                Turner I and its follow-on case, Turner Broadcasting

  System, Inc. v. FCC ("Turner II"), 520 U.S. 180 (1997), illustrate

  how these principles apply.          At issue in both cases were the "must-

  carry" provisions of the Cable Television Consumer Protection and

  Competition Act of 1992 ("1992 Cable Act" or "Cable Act"), which

  requires cable operators to dedicate some of their channel capacity


                                        - 13 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10214FiledDate Filed: 02/24/2021
                                           02/24/21    Page 14 of 23 Entry ID: 6403989
                                                                       PageID   #: 963



  to carrying local broadcast stations.            Turner I, 512 U.S. at 630.

  Each case developed a different part of the analysis.                  Turner I

  analyzed which level of heightened First Amendment scrutiny (if

  any) applied and concluded that intermediate scrutiny governed.

  512 U.S. at 636-62.         Turner II, on a more factually developed

  record, evaluated the burdens and benefits of the provisions under

  intermediate scrutiny.        520 U.S. at 185.

                Across the two cases, the Court explained that the "must-

  carry" requirements interfered with protected speech because:

                First,   the    provisions    restrain   cable
                operators' editorial discretion in creating
                programming packages by "reduc[ing] the number
                of channels over which [they] exercise
                unfettered control."       Second, the rules
                "render   it   more   difficult    for   cable
                programmers to compete for carriage on the
                limited channels remaining."

  Turner II, 520 U.S. at 214 (quoting Turner I, 512 U.S. at 637).

  The   Court    also   rejected    the   argument     that   the   "must-carry"

  provisions were "nothing more than industry-specific antitrust

  legislation" that would only "warrant rational-basis scrutiny."

  Turner I, 512 U.S. at 640.        That was because "laws that single out

  the press, or certain elements thereof, for special treatment 'pose

  a particular danger of abuse by the State,' and so are always

  subject to at least some degree of heightened First Amendment

  scrutiny."      Id. at 640-41 (quoting Ark. Writers' Project, Inc. v.

  Ragland, 481 U.S. 221, 228 (1987)) (citing City of Los Angeles,



                                       - 14 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10215FiledDate Filed: 02/24/2021
                                           02/24/21    Page 15 of 23 Entry ID: 6403989
                                                                       PageID   #: 964



  476 U.S. at 496).        Given that "the must-carry provisions impose

  special obligations upon cable operators and special burdens upon

  cable programmers," the Court concluded that "some measure of

  heightened First Amendment scrutiny is demanded."                   Id. at 641

  (citing Minneapolis Star & Trib. Co., 460 U.S. at 583).

                                         IV.

              Building on Turner I and II, the cable companies identify

  two ways in which Chapter 308 allegedly burdens their First

  Amendment rights. First, they argue that it constitutes a speaker-

  based regulation that "singles out" cable operators' speech for

  special, disfavored treatment.         Second, they claim it infringes on

  cable operators' and programmers' "editorial discretion."                Because

  we find merit in the "singling out" argument, we need not, and

  therefore do not, reach the district court's determination that

  the cable companies failed to provide adequate support for their

  contention that Chapter 308 also triggers heightened scrutiny

  because it impinges on their "editorial discretion."

              There is no question that the á la carte requirement

  "singles out" in some sense.          Chapter 308 applies only to "cable

  system operator[s]," and says nothing about direct competitors

  like satellite-based operators (e.g., DirectTV and DISH Network)

  and internet-based operators (e.g., YouTube TV and Hulu+ Live TV).

  Me. Stat. tit. 30-A, § 3008(3)(F). The question is whether Chapter

  308's targeted obligation          triggers    heightened First Amendment


                                       - 15 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10216FiledDate Filed: 02/24/2021
                                           02/24/21    Page 16 of 23 Entry ID: 6403989
                                                                       PageID   #: 965



  scrutiny under Turner I.           The cable companies argue that the

  obligation is significant.         They point to various kinds of costs

  that would be imposed by the law.             Some costs would be technical

  in   nature.     Comcast    suggests    it    would    need    to     overhaul    its

  ordering, distribution, and billing systems.                  In addition, some

  customers have older set-top boxes that cannot deliver á la carte

  content.       These would have to be replaced with newer digital

  equipment.     Other potential burdens are legal in nature.                    Comcast

  maintains that many of its existing agreements with programmers

  (so-called      "affiliation      agreements")        prohibit       á    la    carte

  transmission and would therefore have to be renegotiated.

               Against   this    background,     we     begin    with      Turner   I's

  explanation of when heightened scrutiny applies.                         The Court's

  language is broad and unqualified: "[L]aws that single out the

  press, or certain elements thereof, for special treatment . . .

  are always subject to at least some degree of heightened First

  Amendment scrutiny."       512 U.S. at 640-41 (emphasis added) (citing

  City of Los Angeles, 476 U.S. at 496).           Later in the opinion, when

  deciding     whether    strict    scrutiny     (rather        than    intermediate

  scrutiny) applied under a "singling out" theory, the Court also

  explained that "the fact that a law singles out a certain medium,

  or even the press as a whole, 'is insufficient by itself to raise

  First Amendment concerns.'"          Turner I, 512 U.S. at 660 (quoting

  Leathers, 499 U.S. at 452).          This later statement, however, must


                                       - 16 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10217FiledDate Filed: 02/24/2021
                                           02/24/21    Page 17 of 23 Entry ID: 6403989
                                                                       PageID   #: 966



  be read in context.             By this point in the opinion, the Court had

  already determined that heightened scrutiny applied; it was now

  considering         whether     "singling    out"   mandated       strict     scrutiny.

  Indeed, the Court began the paragraph in which this statement

  appears by explaining that "[i]t would be error to conclude

  . . . that the First Amendment mandates strict scrutiny for any

  speech regulation that applies to one medium (or a subset thereof)

  but not others."          Id. (emphasis added).           We thus read this latter

  reference to "rais[ing] First Amendment concerns" consistently

  with    the     opinion's        earlier     discussion,      as     addressing     the

  applicable level of heightened scrutiny and not whether heightened

  scrutiny applies at all.

                 Even if Turner I's very broad statement (i.e., that laws

  that    single      out   the    media     are   always    subject    to     heightened

  scrutiny) is not true in all instances, the state's reasons for

  withholding heightened scrutiny in this case are unpersuasive,

  given that Chapter 308 targets cable operators but leaves similarly

  situated internet- and satellite-based operators untouched.                        Maine

  first argues that Turner I's "singling out" holding is inapplicable

  to consumer protection laws like the one at issue here.                       It points

  out    that    many    consumer     protection      laws    apply     only    to   cable

  operators.      For example, Maine requires that cable operators issue

  credits for service interruptions, provide toll-free telephone

  numbers       for   receiving      customer      complaints,    and    refrain      from


                                           - 17 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10218FiledDate Filed: 02/24/2021
                                           02/24/21    Page 18 of 23 Entry ID: 6403989
                                                                       PageID   #: 967



  charging excessive late payment fees.            See Me. Stat. tit. 30-A, §

  3010(1), (6-B).         The state rejects the suggestion that such

  consumer protection measures will trigger First Amendment scrutiny

  simply because they "single out" cable operators.               Turner I makes

  clear, however, that state consumer protection laws may still be

  subject to heightened scrutiny on the basis that they "single out."

  Indeed, the "must-carry" provisions at issue in the Turner cases

  could themselves be fairly characterized as consumer protection

  measures, insofar as they were intended to ensure the "continued

  availability of free local broadcast television" to viewers unable

  to afford paid options.        Turner I, 512 U.S. at 646.        Hence, Turner

  I itself suggests that a beneficent consumer protection purpose

  does not insulate a law from the possible application of the First

  Amendment.

              In rejecting the state's argument, we do not dismiss its

  concerns about applying the heightened scrutiny required under the

  First Amendment to laws that arguably may impose no more than de

  minimis costs on a segment of the media.           Those concerns, however,

  can   be   addressed    through    the   appropriate     application       of   the

  heightened standard of review.              Heightened scrutiny will not

  prevent    Maine   from    enforcing     cable-specific     laws    that    serve

  important    state    interests.       Indeed,   if   intermediate     scrutiny

  applies, Maine will still enjoy "latitude in designing a regulatory

  solution."     Turner II, 520 U.S. at 213.


                                       - 18 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10219FiledDate Filed: 02/24/2021
                                           02/24/21    Page 19 of 23 Entry ID: 6403989
                                                                       PageID   #: 968



              Trying another tack, the state suggests that "singling

  out" concerns are generally restricted to laws that impose special

  taxes on the press.        To be sure, Turner I's discussion did rely

  heavily on cases involving selective and discriminatory taxes.

  The opinion itself, however, applied the "singling out" analysis

  to a non-tax law, i.e., the "must-carry" provisions.              See 512 U.S.

  at 641.    Moreover, the Supreme Court has recognized that different

  "forms of financial burden" can "operate as disincentives to

  speak."     Simon & Schuster, Inc. v. Members of N.Y. State Crime

  Victims Bd., 502 U.S. 105, 108 (1991).              Taxing the media may be

  the most obvious way to impose a burden, but it is not the only

  way. See id. at 108-09 (discussing a "Son of Sam" law that escrowed

  the speaker's speech-derived income for at least five years); see

  also Pitt News v. Pappert, 379 F.3d 96, 110, 111-12 (3d Cir. 2004)

  (reasoning that the "[g]overnment can . . . seek to control,

  weaken, or destroy a disfavored segment of the media by targeting

  that segment" and that "whether those burdens take the form of

  taxes or some other form is unimportant").

              In   a   third    attempt    to   insulate     Chapter    308   from

  heightened scrutiny despite its targeting of cable operators, the

  state contends that a law singling out part of the media for

  disfavored treatment raises First Amendment concerns only if the

  law "directly" or "independently" implicates the First Amendment's

  free speech protections.          We are again unconvinced.           If a law


                                       - 19 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10220FiledDate Filed: 02/24/2021
                                           02/24/21    Page 20 of 23 Entry ID: 6403989
                                                                       PageID   #: 969



  implicates the First Amendment for some other, independent reason,

  it is hard to see what additional force a "singling out" analysis

  brings to the table.         Contrary to the state's suggestion, First

  Amendment law is often concerned with laws that do not "directly"

  implicate the First Amendment.              As the Court has explained,

  heightened First Amendment scrutiny can apply, for example, to

  "statutes which, although directed at activity with no expressive

  component, impose a disproportionate burden upon those engaged in

  protected First Amendment activities" or have "the inevitable

  effect of singling out those engaged in expressive activity."

  Arcara, 478 U.S. at 704, 707.

              Our conclusion that the First Amendment is triggered by

  Chapter 308's targeting of cable companies aligns with the views

  of other circuits that have similarly applied Turner I's "singling

  out" rationale to       cable- or satellite-specific regulations based

  solely on the laws' narrow focus.             For example, in DISH Network

  Corp. v. FCC, the Ninth Circuit considered a preliminary injunction

  against a law requiring that satellite operators begin carrying

  certain channels in high definition by a specific date.                 653 F.3d

  771, 777 (9th Cir. 2011).        As the court explained, the law did not

  affect an operator's "ability to offer programs."                 Id.    But it

  required the satellite provider to change the order in which it

  converted channels to HD, both prioritizing certain channels and

  preventing the satellite provider from offering other programs in


                                       - 20 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10221FiledDate Filed: 02/24/2021
                                           02/24/21    Page 21 of 23 Entry ID: 6403989
                                                                       PageID   #: 970



  HD. Id. On that basis, the court concluded that the law implicated

  the First Amendment, reasoning that, under Turner I, "any law that

  singles out an element of the press is subject to some form of

  heightened First Amendment scrutiny."              Id.    Hence, even though the

  requirement imposed only "minimal and nuanced" obligations on

  satellite carriers, it nonetheless "likely implicated" the First

  Amendment.       Id.6

                 Similarly, in Time Warner Entertainment Co. v. FCC, the

  D.C.       Circuit   evaluated     the    constitutionality         of   cable   rate

  regulations issued by the FCC under the authority of the 1992 Cable

  Act.       56 F.3d 151, 179 (D.C. Cir. 1995).            That court also viewed

  Turner I as holding that "laws of less than general application

  aimed at the press or elements of it" trigger First Amendment

  scrutiny.        Id.    at   181   (citing   Turner      I,   512   U.S.   at    640).

  Accordingly, the court concluded, "we know from [Turner I] that

  rational basis cannot be the test" for evaluating the cable-

  specific rate regulations at issue.               Id.

                 Finally, in Time Warner Cable, Inc. v. Hudson, the Fifth

  Circuit reviewed a law that allowed some cable operators to opt

  out of their existing municipal franchise agreements (and obtain

  a new, more convenient state-wide franchise), but denied the same

  privilege to larger, established operators.                    667 F.3d 630, 634


         DISH Network Corp. also concluded that the provision was
         6

  likely to survive intermediate scrutiny. See 653 F.3d at 782.


                                           - 21 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10222FiledDate Filed: 02/24/2021
                                           02/24/21    Page 22 of 23 Entry ID: 6403989
                                                                       PageID   #: 971



  (5th Cir. 2012).      The court concluded that the law was "not a law

  of general applicability as it excludes statewide franchises from

  certain incumbents and singles out elements of the press for

  special treatment."       Id. at 638.     As a result, the First Amendment

  was implicated; it remained only to "determine which form of

  heightened scrutiny to apply."           Id. (citing Turner I, 512 U.S. at

  641).

                Overall, we detect no basis here for departing from the

  Supreme Court's explicit statement in Turner I that laws singling

  out one segment of the press for "special treatment . . . are

  always   subject    to   at    least    some    degree   of   heightened    First

  Amendment scrutiny." 512 U.S. at 640-41 (emphasis added). Chapter

  308 expressly treats cable operators differently from some of their

  direct competitors (like satellite-based Dish TV and DirectTV).

  Cable operators alone must adopt an á la carte system, while their

  competitors remain free to offer content in traditional tiers and

  packages.      That unique treatment amounts to singling out under

  Turner    I   and   triggers    heightened       scrutiny     under   the   First

  Amendment.

                In so deciding, we leave open the question of whether

  Chapter 308 would trigger "singling out" concerns if it applied

  across the board to all pay TV systems, including satellite- and

  internet-based ones.       Turner I is fairly read to suggest that the

  broader the scope of a regulation, the less likely it is to raise


                                         - 22 -
Case:
 Case20-1104    Document:
      1:19-cv-00410-NT    54 Page:
                       Document 10223FiledDate Filed: 02/24/2021
                                           02/24/21    Page 23 of 23 Entry ID: 6403989
                                                                       PageID   #: 972



  First Amendment concerns.          See 512 U.S. at 661 (suggesting that

  "more narrowly targeted regulations" pose greater "dangers of

  suppression and manipulation").            But because Chapter 308 singles

  out cable from similarly situated rivals in the pay TV market, we

  need not address that question.

                                           V.

              In sum, we conclude that the district court correctly

  determined that Chapter 308 triggers heightened First Amendment

  scrutiny because it "singles out" cable operators.                  The state has

  acknowledged that it cannot meet any heightened level of scrutiny

  on this record.        Accordingly, we agree that the district court

  correctly     entered     a    preliminary          injunction   delaying        the

  enforcement of Chapter 308.          We do not decide, however, what level

  of constitutional scrutiny is appropriate.                 The district court

  should    decide   that   issue    in    the   first    instance,    as   well   as

  determine whether the state is permitted to adduce post-enactment

  evidence to satisfy that level of scrutiny.                   Additionally, the

  parties    and   the   court   are      free   to   revisit   the    question    of

  preemption on a more fully developed record, if they choose to do

  so.

              Affirmed.




                                       - 23 -
